IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARGARET C. UGHETTA,                 §
                                     §                 No. 179, 2017
      Petitioner Below,              §
      Appellant,                     §
                                     §                 Court Below: Court of Chancery
      v.                             §                 of the State of Delaware
                                     §
MARY HARDING CIST, individually, §                     C.A. No. 7885-MA
as Executrix of the Estate of John   §
David Cist, and as Trustee of the    §
Supplemental Trust Agreement of John §
David Cist,                          §
                                     §
      Respondent Below,              §
      Appellee.                      §

                                  Submitted: December 6, 2017
                                  Decided:   December 15, 2017

Before STRINE, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                          ORDER

         This 15th day of December 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons assigned

in the Master’s Final Report dated May 29, 2015 and Transcript Ruling dated

December 21, 2016.1




1
    Ughetta v. Cist et al., C.A. No. 7885-MA, 2015 WL 3430094 (Del. Ch. May 29, 2015).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.


                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2